Case 3:19-cv-01618-JAH-BGS Document 27 Filed 05/12/20 PageID.94 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10                                                  Case No. 19cv1618-JAH (BGS)
      CHRIS LANGER,
11
                                       Plaintiff, ORDER GRANTING JOINT
12    v.                                          MOTION TO DISMISS

13    TWO PLUS FIVE FAMILY
      PARTNERSHIP, a California General
14    Partnership; KURA SUSHI USA, INC.,
      a Delaware Corporation; and Does 1-10,
15

16
                                  Defendants.

17

18         On May 11, 2020, Plaintiff, Chris Langer, and Defendants, Two Plus Five
19   Family Partnership et al., filed a joint motion to dismiss this case with prejudice
20   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). See Doc. No. 24.
21         IT IS HEREBY ORDERED that the joint motion is GRANTED. The case is
22   DISMISSED with prejudice. Each party will bear its own costs and attorneys’ fees
23   in connection with this action.
24         IT IS SO ORDERED.
25

26   Dated: May 12, 2020
27                                                   __________________________
28
                                                     Hon. John A. Houston
                                                     United States District Judge


                                                1
